Case 2:20-cv-00078-JRG Document 45 Filed 10/02/20 Page 1 of 9 PageID #: 919




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION


CELLULAR COMMUNICATIONS               §
EQUIPMENT LLC,                        §   Case No. 2:20-cv-00078-JRG
                                      §
     Plaintiff,                       §
                                      §   JURY TRIAL DEMANDED
                                      §
v.                                    §
                                      §
HMD GLOBAL OY,                        §
                                      §
       Defendant.                     §
                                      §



                      MOTION OF NON-PARTY APPLE INC.
                    FOR SUPPLEMENTAL PROTECTIVE ORDER
 Case 2:20-cv-00078-JRG Document 45 Filed 10/02/20 Page 2 of 9 PageID #: 920




       Non-Party Apple hereby moves the Court for a Second Supplemental Protective Order,

the form of which is filed concurrently herewith, to govern the production of certain highly-

confidential Apple business information (the “Apple Confidential Information”) by Plaintiff

Cellular Communications Equipment, LLC (“CCE”) in this litigation. As a non-party to the

litigation, Apple has requested that the parties agree that:

   1. To the extent that the parties seek to disclose any Apple Confidential Information
      to any outside consultant or experts pursuant to Section 5e of the operative
      Protective Order (Dkt. No. 31), the parties afford Apple the same notice,
      disclosure, and consent rights as provided to a producing party under the
      Protective Order;

   2. The parties notify Apple should any Apple Confidential Information appear on
      any party’s trial exhibit list; and

   3. The parties use reasonable efforts to seal the courtroom and redact any related
      transcript should the Apple Confidential Information be discussed at hearing or at
      trial, or provide Apple with reasonable notice before such information is used so
      that it may intervene.

       Absent the parties’ agreement to the foregoing requested protections, Apple, as a non-

party to the litigation, has no insight into or rights regarding how the parties use or disclose

Apple Confidential Information once produced. Therefore, and for the reasons set forth below,

good cause exists to enter the attached Second Supplemental Protective Order to govern the

production of any Apple Confidential Information in this case.


   1. Factual Background

           a. The Present Dispute.

       On or about August 18, 2020, CCE informed Apple that it intended to produce the Apple

Confidential Information. On August 19, 2020, Apple objected to this disclosure pending a

further understanding of the confidentiality protections in place for non-parties. On August 20,

2020, Apple reiterated its objection, and requested that the parties (i) not disclose the Apple



                                             Page 1
 Case 2:20-cv-00078-JRG Document 45 Filed 10/02/20 Page 3 of 9 PageID #: 921




Confidential Information to in-house counsel as otherwise permitted under the operative

Protective Order, and (ii) agree to the three additional safeguards set forth above. CCE responded

on September 10, 2020, indicating that the parties had submitted a Supplemental Protective

Order. Notably, CCE did not provide the Supplemental Protective Order to Apple nor seek

Apple’s input before negotiating with HMD or submitting it to the Court. The Supplemental

Protective Order addressed one of the concerns that Apple had raised, namely point addressed in

safeguard (i), above, but did not address Apple’s other three safeguards. In notifying Apple about

the Supplemental Protective Order, CCE further stated that “If [Apple has] no further concerns,

we plan on producing this agreement once all notice requirements have been fulfilled.” Apple

responded the next day reiterating its three additional requested safeguards. Despite additional

meet and confers, Apple and CCE were not able to agree to the supplemental protections

requested by Apple.

       Apple has also conferred with HMD regarding its supplemental safeguards. On

September 30, 2020, HMD indicated that it does not oppose these supplemental safeguards.

Apple has consented to the production of the Apple Confidential Information pursuant to Local

Patent Rule 2-2 while this motion is pending.

           b. The Document that CCE Intends to Produce Contains Highly Confidential
              Business Information of Apple.

       CCE has indicated that it intends to produce Apple Confidential Information in the nature

of a settlement and license agreement to which Apple is a party. The Apple Confidential

Information contains a confidentiality clause, and the terms of the document may not be

disclosed except in very limited circumstances. The terms contained in the Apple Confidential

Information are among Apple’s most highly sensitive and protected business information, and

Apple would be seriously harmed if patent owners, potential licensors, and Apple competitors



                                           Page 2
 Case 2:20-cv-00078-JRG Document 45 Filed 10/02/20 Page 4 of 9 PageID #: 922




had access to this information. Indeed, maintaining control over the confidentiality of Apple’s

financial and license fee terms is extremely important to Apple because it allows Apple to

protect its competitive position in the marketplace. Apple expends significant time and resources

to maintain the confidentiality and nonpublic nature of the Apple Confidential Information. Even

within Apple, the Apple Confidential Information is not disseminated or accessible except to a

small group of Apple employees who maintain its confidentiality. Apple therefore must make

every effort to monitor and control who has access to its Confidential Information once produced

in litigation.

        Moreover, Apple routinely requests and is afforded these protections when its

confidential information is produced in litigations to which Apple is not a party. Apple responds

to dozens of these requests as a non-party every year, and it is exceedingly rare that Apple is

unable to reach an informal agreement with the parties regarding such protections. Indeed, in this

case, Defendant HMD has indicated it does not oppose the supplemental protections Apple

requests.


    2. Good Cause Exists because Apple Lacks Any Insight Regarding the Disclosure and
       Use of Its Confidential Information by the Parties.

        Good cause exists for the Court to grant a supplemental protective order requiring the

parties to comply with nonparty Apple’s three requests. Fed. R. Civ. P. 26(c); see also Ironclad,

L.P. v. Poly-America Inc., No. 3:98-cv-2600, 2000 WL 1400762, at *15 (N.D. Tex. July 28,

2000) (court may enter an appropriate protective order upon a showing of good cause that “a

trade secret or other confidential research, development, or commercial information not be

revealed or be revealed only in a designated way”). Indeed, through these requests, Apple merely

seeks to be treated as a producing party under the existing Protective Order and receive




                                            Page 3
 Case 2:20-cv-00078-JRG Document 45 Filed 10/02/20 Page 5 of 9 PageID #: 923




notification of the parties’ use and disclosure of Apple Confidential Information during the

course of the litigation. See United States v. Dentsply Int’l, Inc., 187 F.R.D. 152, 160 n.7 (D. Del.

1999) (“The risk of injury to the owner of confidential information is presumably greater where

the owner was never in a position to accept or reject the risk of disclosure of confidential

information… the nonparty has never undertaken the risks of disclosure.”).

           a. Apple’s Proposed Safeguards Are Narrowly Tailored to Protect Itself as a Non-
              Party to the Litigation.

       As a non-party, Apple’s proposed safeguards are the most efficient and least burdensome

means for Apple to gain insight into the parties’ use and disclosure of its confidential

information. While Apple appreciates that the Apple Confidential Information itself will be

subject to the Protective Order, the rights afforded to Plaintiff CCE as the producing party are

insufficient to protect Apple’s interests in its Confidential Information.

       First, Apple requests that, to the extent a party intends to disclose Apple Confidential

Information to an outside expert or consultant, that party affords Apple the same notice,

disclosure, and consent rights as provided to a producing party under the Protective Order. Apple

maintains a strong interest in knowing who has access to its Confidential Information and in

objecting in cases where disclosure may pose a conflict. And Apple has a well-founded concern

about disclosure of its Confidential Information to expert witnesses. See, e.g. MobileMedia Ideas

LLC v. Apple Inc., C.A. No. 10-cv-258-SLR, 2012 WL 5379056 (D. Del. Oct. 31, 2012)

(granting motion for sanctions regarding violation of a protective order and improper use of

Apple source code information by Plaintiff’s expert). Without supplemental protection, Apple

would have no way of knowing the experts to whom Apple Confidential Information is

disclosed, and no rights in the event an expert disclosure would pose a conflict. Further, Apple

cannot reasonably be expected to rely on the parties’ vetting of one another’s experts in lieu of



                                            Page 4
 Case 2:20-cv-00078-JRG Document 45 Filed 10/02/20 Page 6 of 9 PageID #: 924




Apple’s own conflict analysis, especially where the parties’ interests may not be aligned with

those of Apple in terms of the disclosure and protection of Apple Confidential Information. This

supplemental protection is therefore necessary to protect Apple’s interests in its Confidential

Information. Finally, should CCE find it too burdensome to provide Apple with notice of the

specific experts to whom it will disclose the Apple Confidential Information, Apple is willing to

receive notice of all experts and vet them regardless of what confidential information they will

receive.

       Apple’s additional safeguards are also narrowly tailored to be as minimally burdensome

as possible on the parties. For example, Apple’s requested safeguard that it be provided with

notice of the inclusion of Apple Confidential Information on the party’s exhibit lists is intended

to be a low-burden proxy for putting Apple on notice that the Apple Confidential Information

may be used during pretrial hearings or at trial. Similarly, by requesting that the parties use

reasonable efforts to seal the courtroom and redact any related transcript if/when Apple

Confidential Information is discussed in open court, Apple foregoes requesting advance notice of

any intended disclosure at a hearing.

           b. Apple Routinely Requests and Is Provided these Supplemental Protections In
              Litigations Where It Is a Non-Party.

       Apple routinely requests and is afforded these protections when its confidential

information is produced in litigations to which Apple is not a party. Apple responds to dozens of

these requests for production as a non-party every year, and it is exceedingly rare that Apple is

unable to reach an informal agreement with the parties regarding such protections. In the

exceptional instances in which Apple is unable to obtain the parties’ consent, Apple has

successfully moved the Court for these supplemental protections. See, e.g. Elm 3DS Innovations

LLC v. Micron Technology Inc. et al. Case No. 1:14-cv-01431-LPS, Dkt. No. 284 (granting non-



                                            Page 5
 Case 2:20-cv-00078-JRG Document 45 Filed 10/02/20 Page 7 of 9 PageID #: 925




party Apple Inc.’s letter requesting the supplemental protections sought herein).


            c. It Is Not Sufficient for HMD to Unilaterally Agree to Apple’s Requests Without
               CCE’s Participation or Consent.

         HMD does not oppose this motion, and is able to unilaterally comply with certain of

Apple’s requests. But CCE’s participation or consent is required to effectively protect the Apple

Confidential Information at least with respect to providing notice to Apple before CCE discloses

the Apple Confidential Information to experts and agreeing to seek sealing of the courtroom and

redaction of the Apple Confidential Information in any transcripts.

         For example, Apple requests that the parties use reasonable efforts to seal the courtroom

and redact any transcripts when Apple Confidential Information is presented or discussed at

hearing or trial. Absent agreement by CCE, however, CCE may oppose Defendant’s efforts to

seal and/or redact. In such a case, Apple — who would have the strongest interest in maintaining

the confidentiality of the Apple Confidential Information — would lack any notice of or ability

to participate in the dispute. It is only with all the parties’ agreement that Apple can be

reasonably confident that the Court will not resolve a dispute regarding the confidentiality of

Apple’s Confidential Information without notice to or participation by Apple. In view of the

foregoing, good cause exists to grant Apple’s request for the Second Supplemental Protective

Order.

                                                 ***
         Apple therefore respectfully requests that the Court enter the attached proposed Second

Supplemental Protective Order and require the parties to adhere to Apple’s requests for any

Apple Confidential Information produced in this action.




                                             Page 6
Case 2:20-cv-00078-JRG Document 45 Filed 10/02/20 Page 8 of 9 PageID #: 926




Dated: October 2, 2019                        Respectfully submitted,

                                              /s/ Hannah L. Cannom
                                              Hannah L. Cannom (SBN 245635)
                                              (Pro hac vice forthcoming)
                                              hcannom@wscllp.com
                                              Bethany M. Stevens (SBM 245672)
                                              (Pro hac vice forthcoming)
                                              bstevens@wscllp.com
                                              Walker Stevens Cannom LLP
                                              500 Molino Street, #118
                                              Los Angeles, CA 90013
                                              Tel: (213) 337-9972
                                              Fax: (213) 403-4906

                                              Melissa R. Smith
                                              State Bar No. 24001351
                                              GILLAM & SMITH, LLP
                                              303 South Washington Avenue
                                              Marshall, Texas 75670
                                              Telephone: (903) 934-8450
                                              Facsimile: (903) 934-9257
                                              Email:melissa@gillamsmithlaw.com

                                              Attorneys for Apple Inc




                                Page 7
 Case 2:20-cv-00078-JRG Document 45 Filed 10/02/20 Page 9 of 9 PageID #: 927




                             CERTIFICATE OF CONFERENCE

       Under Local Rule CV-7, I certify that I conferred telephonically with plaintiff’s attorneys

of record on September 29, 2020, regarding the Motion of Non-Party Apple Inc. for a

Supplemental Protective Order. Plaintiff’s attorneys indicated that they would oppose the

motion. I further certify that on September 22, 2020, I conferred telephonically with defendant’s

attorneys of record regarding the Motion of Non-Parry Apple Inc. for a Supplemental Protective

Order. Defendant’s attorney indicated that does not oppose the relief requested.



                                                        /s/ Hannah L. Cannom
                                                             Hannah L. Cannom


                                CERTIFICATE OF SERVICE

       I hereby certify that counsel of record who are deemed to have consented to electronic

service are being served this 2nd day of October, 2020, with a copy of this document via the

Court’s CM/ECF system per Local Rule CV-5(a)(3).




                                                     /s/ Melissa R. Smith
                                                    Melissa R. Smith




                                           Page 8
